Name: Council Decision 2006/666/CFSP of 15 September 2006 concerning the extension of the Agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission Ã¢  AMM) and its personnel
 Type: Decision
 Subject Matter: Asia and Oceania;  international security;  international affairs;  European construction;  EU institutions and European civil service
 Date Published: 2007-08-01; 2006-10-04

 4.10.2006 EN Official Journal of the European Union L 273/8 COUNCIL DECISION 2006/666/CFSP of 15 September 2006 concerning the extension of the Agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) and its personnel THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 7 June 2006, the Council adopted Joint Action 2006/407/CFSP (1) amending and extending Joint Action 2005/643/CFSP on the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) for a further period of three months until 15 September 2006. (2) On that date the Council also adopted Decision 2006/448/CFSP (2) concerning the extension for three months, until 15 September 2006, of the Agreement between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) and its personnel. (3) On 21 July 2006 the Government of Indonesia invited the European Union (EU) to extend the mandate of the AMM for a final period of three months until 15 December 2006. (4) The extension of the Agreement in the form of an Exchange of Letters for a period of three months until 15 December 2006 should be approved on behalf of the European Union, HAS DECIDED AS FOLLOWS: Article 1 The extension of the Agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) and its personnel for a period of three months until 15 December 2006 is hereby approved on behalf of the European Union. The text of the Exchange of Letters agreeing to the extension is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Exchange of Letters in order to bind the European Union (3). Article 3 This Decision shall be published in the Official Journal of the European Union. Article 4 This Decision shall take effect on the day of its adoption. Done at Brussels, 15 September 2006. For the Council The President E. TUOMIOJA (1) OJ L 158, 10.6.2006, p. 20. (2) OJ L 176, 30.6.2006, p. 107. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.